am the (Witch $tat25 @uurt at feheral dilating

N0. 14-1126C
(Filed: April 16, 2015)

FILED

***********‘k**************

* APR 1 6 2015
PAMELA HANSON *
’ :1: us. COURT OF
Plaintiff, "‘ FEDERAL c
a:
v. *
:1:
THE UNITED STATES, *
1:
Defendant. *
It
*************************1‘

 

ORDER OF DISMISSAL

This matter comes before the Court on Defendant’s motion to dismiss the Complaint for
lack of subject-matter jurisdiction. Because Plaintiff has not alleged any claim within the
Court’s jurisdiction, this action is dismissed.

Background

Plaintiff m g Pamela Hanson, also identifying herself as “Inicint,” is incarcerated at the
Bedford Hills Correctional Facility in Bedford Hills, New York. Compl. 1, EX.15. Plaintiff
states that the prison community is made up of a number of writers, including “songwriters, book
[] writers, [and] movie writers,” who are prevented “from making [a] proﬁt and being successful
while incarcerated” by the Governor of New York. Compl. 1. Plaintiff argues that there “should
be a privilege for inmates to solicit material[s] and make [a] proﬁt to support themselves.” Id.
Plaintiff challenges the policy of the correctional facility prohibiting inmates from having “a
mail order or other business while in custody,” and states that “[m]aking music and marketing
for proﬁt is a business activity which is not allowed.” Li. As quoted by Plaintiff, the policy at
issue states that “[i]nmates shall not be permitted to use their correspondence privileges to solicit
or otherwise commercially advertise for money, services, or goods.” I_d. at 2. Plaintiff claims
that this policy has prevented her from pursuing her music career while incarcerated, as she is
unable to send out demo tapes or sign recording contracts with record labels. Compl. Exs. 15-18.

 

Discussion

Plaintiff must ﬁrst establish subject-matter jurisdiction before the Court may proceed to
the merits of the action. SQ: Hardie V. United Stais, 367 F.3d 1288, 1290 (Fed. Cir. 2004). The
Court must dismiss the action if subject-matter jurisdiction is found to be lacking. Adair v.
United States, 497 F.3d 1244, 1251 (Fed. Cir. 2007). When ruling on a motion to dismiss
pursuant to Rule 12(b)(l), the Court assumes all factual allegations as true, and will construe the
Complaint in a manner most favorable to the Plaintiff. Pennington Seed Inc. V. Produce Exch.
No. 299, 457 F.3d 1334, 1338 (Fed. Cir. 2006).

 

Pro E litigants are held to “less stringent standards than formal pleadings drafted by
lawyers.” Naskar v. United States, 82 Fed. C1. 319, 320 (2008) (internal quotations omitted).
However, p_r_g se plaintiffs still bear the burden of establishing the Court’s jurisdiction, and must
do so by a preponderance of the evidence. Reynolds v. Army & Air Force Exch. Serv., 846 F.2d
746, 748 (Fed. Cir. 1988); Tindle v. United States, 56 Fed. Cl. 337, 341 (2003).

 

The United States is immune from suit, save by consent, which “cannot be implied but
must be unequivocally expressed.” United States v. King, 395 US. 1, 4 (1969); United States v,
Sherwood, 312 US. 584, 586 (1941). The waiver of immunity by the United States must be
“strictly construed . . . in favor of the sovereign.” Dep’t of the Army v. Blue Fox, 525 US. 255,
261 (1999).

The Tucker Act, 28 U.S.C. § 1491(a)(1), provides that this Court

shall have jurisdiction to render judgment upon any claim against
the United States founded either upon the Constitution, or any Act
of Congress or any regulation of an executive department, or upon
any express or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding in tort.

The Tucker Act does not create a substantive right for money damages against the United
States, but rather is a jurisdictional statute. United States v. Testan, 424 US. 392, 398 (1976). A
plaintiff “must identify a separate source of substantive law that creates the right to money
damages.” Jan’s Helicopter Serv., Inc. v. Fed. Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir.
2008) (internal quotations omitted). The substantive right to money damages must extend from
the Constitutional provision, statute, or regulation giving rise to the claim. §e_e United States v.
Mitchell, 463 US. 206, 216-17 (1983) (“[T]he claimant must demonstrate that the source of
substantive law he relies upon ‘can fairly be interpreted as mandating compensation by the
Federal Government for the damages sustained”) (quoting Testan, 424 US. at 400).

 

 

Plaintiffs m E Complaint, even when Viewed in the manner most favorable to the
Plaintiff, fails to articulate a claim that is within this Court’s jurisdiction. Plaintiffs Complaint
challenges a policy of the Bedford Hills Correctional Facility that prevents Plaintiff from running
a business for proﬁt while she is incarcerated. The Complaint does not plead a substantive
source of law that creates a right to recover money damages from the Government.

Plaintiff does not articulate what remedy she is seeking from the Court. However, to the
extent that Plaintiff seeks an injunction against the policy prohibiting inmate solicitation and
mail-order businesses, this Court lacks the authority to grant such relief. This Court possesses
limited authority to grant equitable relief in bid protests, certain tax cases, and certain cases
where such relief is “an incident of and collateral to [a money judgment].” 28 U.S.C. §§
149l(a)(2)-(b), 1507-08 (2014); see also Martinez v. United States, 333 F.3d 1295, 1303 (Fed.

Cir. 2003).

 

Neither the Complaint, nor any of the other documents Plaintiff has submitted, presents a
claim against the United States which falls under the jurisdiction of this Court. This Court is
under “no duty to create a claim where a m E plaintiff’s complaint is so vague or confusing
that one cannot be determined.” Fullard v. United States, 78 Fed. Cl. 294, 299 (2007).

Conclusion

Defendant’s motion to dismiss is GRANTED. The Clerk is directed to dismiss this
action.

 

MARY LLEN COSTER WILLIAMS
Judge